DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 24 September 2020.  In view of this communication, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 24 September 2020 and 16 July 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-6, 13-15, and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the skew magnetizing yoke being “configured to wind, by concentrated winding based on a 4-pole/3-slot combination, around the plurality of skew teeth”.  This claim is indefinite for multiple reasons.  First, the clause “to wind… around the plurality of skew teeth” is unclear because it requires that the yoke wind around the teeth.  Since the teeth are a component of the yoke, which extend outward from the main body of the yoke, it is unclear how the yoke is wound around the teeth.  Second, the phrase “by concentrated winding based on a 4-pole/3-slot configuration” does not clearly recite any particular structure.  Since it is the yoke, not the coils or teeth, which are referred to as “by concentrated winding”, it is unclear whether this phrase further limits the claim (i.e. no concentratedly wound coils are recited).  Further, “based on a 4-pole/3-slot configuration” does not recite a 4-pole to 3-slot ratio, and therefore does not appear to positively recite any particular structure.  Thus, it is unclear what, if any, additional structure is required by the claim.
Claim 5 is rejected due to its dependency on claim 4.
Claim 6 recites the same limitations and is rejected for the same reasons given in regard to claim 4, as stated above.  Additionally, claim 6 recites “a skew angle of 2.5 degrees”.  Due to this limitation being recited within the central clause of the claim, which modifies how the yoke is wound around the teeth (see above for why this limitation is indefinite), this limitation is also indefinite because while the yoke/teeth may be skewed at an angle of 2.5 degrees, this is not what the claim recites.  The recited angle describes how the yoke is configured to wind around the teeth which, as stated above, is an arrangement that is not disclosed in the application.  Therefore, claim 6 is indefinite as it is unclear what, if any additional structure is required by the claim.
Claim 13 is rejected for the same reasons given in regard to claim 4.
Claim 14 is rejected due to its dependency on claim 13.
Claim 15 is rejected for the same reasons given in regard to claim 6.
Claim 19 is rejected for the same reasons given in regard to claim 4.
Claim 20 is rejected for the same reasons given in regard to claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shishido et al. (JP-10178766-A), hereinafter referred to as “Shishido”.
Regarding claim 1, Shishido discloses a vibration and noise reduction motor [1] (fig. 8-9; ¶ 0004-0008), comprising: 
a stator [2] that is concentric with and axially coupled to a shaft [7] (¶ 0003); and 
a rotor [8] (¶ 0003) that includes: 
a rotor core [8c] that surrounds the stator [2] (fig. 8-9), and 
a plurality of block magnets [9] that are located in the rotor core [8c] and that are oriented to face the stator [2] (fig. 8-9; ¶ 0003-0004), 
wherein an air gap exists between the plurality of block magnets [9] and the stator [2] (fig. 8-9), 

    PNG
    media_image1.png
    510
    1118
    media_image1.png
    Greyscale

wherein each of the plurality of block magnets [9] comprises a plurality of poles [N/S] (fig. 8-9), and 
wherein the plurality of block magnets [9] are magnetized by a skew magnetizing yoke [300] and have a continuous skew shape in which each of the plurality of poles [N/S] is inclined by a skew angle [θ] of the skew magnetizing yoke [300] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke).
Regarding claim 2, Shishido discloses the vibration and noise reduction motor [1] of claim 1, as stated above: 
wherein the plurality of block magnets [9] are located along an inner circumferential surface of the rotor core [8c] and have a circular shape (fig. 8-9), 
wherein the skew magnetizing yoke [300] is configured to apply a magnetizing magnetic field to the plurality of block magnets [9], and wherein the skew magnetizing yoke [300] comprises a coil (fig. 4; ¶ 0020-0026).
Regarding claim 3, Shishido discloses the vibration and noise reduction motor [1] of claim 2, as stated above, wherein the skew magnetizing yoke [300] comprises an annular body and a plurality of skew teeth [310] that are located on a circumferential surface of the annular body and that have a shape inclined by the skew angle [θ] (fig. 1; ¶ 0021), and 
wherein, based on the skew magnetizing yoke [300] applying the magnetizing magnetic field to the plurality of block magnets [9] , the plurality of skew teeth [310] face the plurality of block magnets [9] (¶ 0017, 0026-0027).
Regarding claim 4, Shishido discloses the vibration and noise reduction motor [1] of claim 3, as stated above, wherein the skew magnetizing yoke [300] is configured to wind, by concentrated winding based on a 4-pole/3-slot combination, around the plurality of teeth [310] (fig. 8; ¶ 0013; there are 12 poles and 9 slots, corresponding to the “4-pole/3-slot” arrangement, with the coils wound in a concentrated manner; since these are the only possible structural limitations that can be taken from the above limitation, the recited structure is disclosed).
Regarding claim 5, Shishido discloses the vibration and noise reduction motor [1] of claim 4, as stated above, wherein the skew angle [θ] of the skew magnetizing yoke [300] is determined by dividing 360 degrees by least common multiple (LCM) of a number of poles of the plurality of block magnets [9] and a number of slots of the stator [2] (¶ 0023).
Regarding claim 6, Shishido discloses the vibration and noise reduction motor [1] of claim 3, as stated above, wherein the skew magnetizing yoke [300] is configured to wind, by concentrated winding based on a 48-pole/36-slot combination and a skew angle of 2.5 degrees, around the plurality of teeth [310] (fig. 8; ¶ 0013; there are 12 poles and 9 slots, corresponding to the “48-pole/36-slot” arrangement, with the coils wound in a concentrated manner; since these are the only possible structural limitations that can be taken from the above limitation, the recited structure is disclosed).
Regarding claim 7, Shishido discloses the vibration and noise reduction motor [1] of claim 1, as stated above, wherein each of the plurality of block magnets [9] comprises four poles [N/S] (fig. 8; ¶ 0013; there are 12 poles disclosed).
Regarding claim 8, Shishido discloses the vibration and noise reduction motor [1] of claim 7, as stated above, wherein the four poles [N/S] of each of the plurality of block magnets [9] are configured to have the continuous skew shape inclined by the skew angle [θ] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke).
Regarding claim 9, Shishido discloses the vibration and noise reduction motor [1] of claim 8, as stated above, wherein the each of the plurality of block magnets [9] comprises eight skew effect generators (fig. 8; as disclosed in the specification, a “skew effect generator” is simply the corner of each N/S pole of the block magnet having an acute angle; since there are 12 poles disclosed, with two acute angles per pole, there are 24 skew effect generators disclosed).
Regarding claim 10, Shishido discloses a rotor [8] magnetizing structure (fig. 8-9; ¶ 0003-0008), comprising: 
a rotor core [8c] (fig. 8-9), and 
a plurality of block magnets [9] that are located in the rotor core [8c] and that are oriented to face the stator [2] (fig. 8-9; ¶ 0003-0004), 
wherein an air gap exists between the plurality of block magnets [9] and the stator [2] (fig. 8-9), 

    PNG
    media_image1.png
    510
    1118
    media_image1.png
    Greyscale

wherein each of the plurality of block magnets [9] comprises a plurality of poles [N/S] (fig. 8-9), and 
wherein the plurality of block magnets [9] are magnetized by a skew magnetizing yoke [300] and have a continuous skew shape in which each of the plurality of poles [N/S] is inclined by a skew angle [θ] of the skew magnetizing yoke [300] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke).
Regarding claim 11, Shishido discloses the rotor [8] magnetizing structure of claim 10, as stated above, wherein the plurality of block magnets [9] are located along an inner circumferential surface of the rotor core [8c] and have a circular shape (fig. 8-9), wherein the skew magnetizing yoke [300] is configured to apply a magnetizing magnetic field to the plurality of block magnets [9], and wherein the skew magnetizing yoke [300] comprises a coil (fig. 4; ¶ 0020-0026).
Regarding claim 12, Shishido discloses the rotor [8] magnetizing structure of claim 11, as stated above, wherein the skew magnetizing yoke [300] comprises: 
an annular body (fig. 1), and 
a plurality of skew teeth [310] that are located on a circumferential surface of the annular body and that have a shape inclined by the skew angle [θ] (fig. 1; ¶ 0021), and 
wherein, based on the skew magnetizing yoke [300] applying the magnetizing magnetic field to the plurality of block magnets [9] , the plurality of skew teeth [310] face the plurality of block magnets [9] (¶ 0017, 0026-0027).
Regarding claim 13, Shishido discloses the rotor [8] magnetizing structure of claim 12, as stated above, wherein the skew magnetizing yoke [300] is configured to wind, by concentrated winding based on a 4-pole/3-slot combination, around the plurality of teeth [310] (fig. 8; ¶ 0013; there are 12 poles and 9 slots, corresponding to the “4-pole/3-slot” arrangement, with the coils wound in a concentrated manner; since these are the only possible structural limitations that can be taken from the above limitation, the recited structure is disclosed).
Regarding claim 14, Shishido discloses the rotor [8] magnetizing structure of claim 13, as stated above, wherein the skew angle [θ] of the skew magnetizing yoke [300] is determined by dividing 360 degrees by least common multiple (LCM) of a number of poles of the plurality of block magnets [9] and a number of slots of the stator [2] (¶ 0023).
Regarding claim 15, Shishido discloses the rotor [8] magnetizing structure of claim 12, as stated above, wherein the skew magnetizing yoke [300] is configured to wind, by concentrated winding based on a 48-pole/36-slot combination and a skew angle of 2.5 degrees, around the plurality of skew teeth [310] (fig. 8; ¶ 0013; there are 12 poles and 9 slots, corresponding to the “48-pole/36-slot” arrangement, with the coils wound in a concentrated manner; since these are the only possible structural limitations that can be taken from the above limitation, the recited structure is disclosed).
Regarding claim 16, Shishido discloses the rotor [8] magnetizing structure of claim 10, as stated above, wherein each of the plurality of block magnets [9] comprises four poles [N/S] (fig. 8; ¶ 0013; there are 12 poles disclosed).
Regarding claim 17, Shishido discloses the rotor [8] magnetizing structure of claim 16, as stated above, wherein the four poles [N/S] of each of the plurality of block magnets [9] are configured to have the continuous skew shape inclined by the skew angle [θ] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke).
Regarding claim 18, Shishido discloses the rotor [8] magnetizing structure of claim 17, as stated above, wherein the each of the plurality of block magnets [9] comprises eight skew effect generators (fig. 8; as disclosed in the specification, a “skew effect generator” is simply the corner of each N/S pole of the block magnet having an acute angle; since there are 12 poles disclosed, with two acute angles per pole, there are 24 skew effect generators disclosed).
Regarding claim 19, Shishido discloses a skew magnetizing yoke [300] that is located in a rotor core [8c] and that has a skew angle [θ] (fig. 8-9; ¶ 0003-0008), the skew magnetizing yoke [300] being oriented to face a stator [2] (fig. 8-9; ¶ 0003-0004), and configured to apply a magnetizing magnetic field to a plurality of block magnets [9] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke), 
wherein an air gap exists between the plurality of block magnets [9] and the stator [2] (fig. 8-9), 
wherein the skew magnetizing yoke [300] comprises an annular body and a plurality of skew teeth [310] that are located on a circumferential surface of the annular body and that have an inclined shape by the skew angle [θ] (fig. 1; ¶ 0021), and based on the skew magnetizing yoke [300] applying the magnetizing magnetic field to the plurality of block magnets [9], the plurality of skew teeth [310] face the plurality of block magnets [9] (¶ 0017, 0026-0027), 

    PNG
    media_image1.png
    510
    1118
    media_image1.png
    Greyscale

wherein the skew magnetizing yoke [300] is configured to wind, by concentrated winding based on a 4-pole/3-slot combination, around the plurality of teeth [310] (fig. 8; ¶ 0013; there are 12 poles and 9 slots, corresponding to the “4-pole/3-slot” arrangement, with the coils wound in a concentrated manner; since these are the only possible structural limitations that can be taken from the above limitation, the recited structure is disclosed), and 
wherein the skew angle [θ] of the skew magnetizing yoke [300] is determined by dividing 360 degrees by least common multiple (LCM) of a number of poles of the plurality of block magnets [9] and a number of slots of the stator [2] (¶ 0023).
Regarding claim 20, Shishido discloses the skew magnetizing yoke of claim 19, as stated above, wherein the skew magnetizing yoke [300] is configured to wind, by concentrated winding based on a 48-pole/36-slot combination and a skew angle of 2.5 degrees, around the plurality of teeth [310] (fig. 8; ¶ 0013; there are 12 poles and 9 slots, corresponding to the “48-pole/36-slot” arrangement, with the coils wound in a concentrated manner; since these are the only possible structural limitations that can be taken from the above limitation, the recited structure is disclosed).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Schmid (US 2018/0241263 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle.
Imai et al. (US 2012/0169163 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle.
Okubo (US 2010/0283348 A1) discloses an electric motor comprising a ring magnet and having a stator twisted at a skew angle in the axial direction.
Vollmer et al. (US 2010/0052466 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle.
Jeon et al. (US 2007/0035192 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle and radially facing a stator.  
Fukushima (US 2002/0047431 A1) discloses an electric motor with a skew angle, wherein the skew angle is known to be a result effective variable affecting cogging torque.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834